DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Line 1 of the claim recites “The image processing circuit of claim 1, further comprises” which should read “The image processing circuit of claim 1, further comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the two or more pre-trained parameter sets” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For prior art 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 6, 8-10, 11, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (U.S. Publication 2021/0272247) in view of Viswanathan (U.S. Publication 2018/0293706).

As to claim 1, Ryan discloses an image processing circuit operative to perform super-resolution (SR) operations (see abstract), comprising: 
a memory (p. 1-2, section 0018; the network stores the information associated with previous frames, necessitating a memory of some sort) to store a plurality of parameter sets of a plurality of artificial intelligent (AI) models (p. 1, section 0012; multiple networks, which would read on a plurality of models, are used and information associated with the models, which would read on parameter sets, is stored so that it can be reused); 
an image guidance module to detect a representative feature in an image sequence including a current frame and past frames within a time window (p. 1, section 0015-p. 2, section 0019; p. 2, sections 0032-0041; feature maps corresponding to features in the sequence of frames are derived; any feature occurring and detected in the sequence could read on a “representative” feature); 
a parameter decision module to adjust parameters of one or more AI models (p. 3, sections 0049-0051; the model output parameters are adjusted using residuals);
and an SR engine to process the current frame using the one or more AI models with the adjusted parameters to thereby generate a high-resolution image (p. 2, section 0026; p. 3, sections 0049-0051; the super-resolution image is generated using the 
Ryan does not teach, but Viswanathan does teach that the parameter adjustment is based on a measurement of the representative feature and that the image is for display (p. 8, section 0057; p. 9, sections 0062-0063; p. 19, section 0109; weights are adjusted based on measuring alignments of representative features and a final image with correct pose information is generated for display). The motivation for this is to reduce artifacts in upscaled downsampled images (p. 1, section 0002). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ryan to base parameter adjustment on a measurement of the representative feature and display the image in order to reduce artifacts in upscaled downsampled images as taught by Viswanathan.

As to claim 6, Viswanathan discloses wherein the representative feature includes at least an image quality measurement and a classification of image contents (p. 9, sections 0062-0063; the evaluation of feature alignment is a measurement of image quality and the detected features themselves are a classification of what the image contains). Motivation for the combination is given in the rejection to claim 1.

As to claim 8, Ryan discloses wherein the image processing circuit further comprises a CNN accelerator operative to perform CNN computations in the processing of the current frame (p. 1, section 0010; p. 2, sections 0035-0039; p. 3, section 0061; a dedicated neural network multi-processor core performing convolutional neural network 

As to claim 9, Viswanathan discloses wherein the representative feature includes one or more of: an image quality index, a scene type, a degradation type, a degradation level, a color condition, image resolution, a noise level, a noise type, a video compression parameter, a coding artifacts level, color saturation, sharpness, and contrast (p. 9, sections 0062-0063; the evaluation of feature alignment is a measurement of image quality and the detected features themselves are a classification of what the image contains; these would read on an image quality index, a degradation level, or a scene type). Motivation for the combination is given in the rejection to claim 1.

As to claim 10, Viswanathan discloses wherein the SR engine is further operative to: remove artifacts in the current frame using the one or more AI models and the parameters adjusted based on a scene type and an image quality index measured from the image sequence (p. 9, sections 0062-0063; the evaluation of feature alignment is a measurement of image quality and the detected features themselves are a classification of what the image contains; the loss function works to remove poorly positioned features, which would read on an artifact).

As to claim 11, see the rejection to claim 1.

	As to claim 16, see the rejection to claim 6.

	As to claim 18, see the rejection to claim 8.

	As to claim 19, see the rejection to claim 9.

	As to claim 20, see the rejection to claim 10.

	Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Viswanathan and further in view of Lin (U.S. Publication 2020/0327675).

As to claim 2, Ryan does not disclose, but Lin does disclose wherein the parameter decision module is further operative to: generate weights for two or more pre-trained parameter sets of the AI models based on the measurement of the representative feature; and apply the weights to the two or more pre-trained parameter sets to thereby generate the adjusted parameters (p. 5, section 0053-p. 6, section 0057; p. 8, section 0071; weights for multiple pretrained AI models are derived and applied to adjust model parameters; the weights are generated based on loss compared to a ground truth image, which corresponds to a quality representative feature). The motivation for this is to enable training to converge and train certain models with higher accuracy. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ryan and Viswanathan to generate weights for two or more pre-trained parameter sets of the AI models based on the measurement of 

As to claim 3, Lin discloses wherein the parameter decision module further comprises an adder operative to: calculate a weighted sum from the weights and the two or more pre-trained parameter sets to generate the adjusted parameters (p. 8, section 0071; a weighted sum of the loss functions from the model parameter sets is calculated; the software that does so would be considered an adder). Motivation for the combination is given in the rejection to claim 2.

As to claim 4, Ryan discloses an SR engine as noted in the rejection to claim 1.  Ryan does not disclose, but Lin discloses wherein the parameter decision module further comprises an adder operative to compute a weighted sum of kernels of a convolutional neural network (CNN) to obtain a new kernel for the engine to process the current frame (p. 4, sections 0034-0036; p. 4, sections 0039-0040; p. 8, section 0071; a weighted sum of the loss functions from the model parameter sets is calculated to obtain an overall kernel for the training process; the software that does so would be considered an adder; the models correspond to kernels in a CNN). Motivation for the combination is given in the rejection to claim 2.

As to claim 12, see the rejection to claim 2.



As to claim 14, see the rejection to claim 4.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Viswanathan and Lin and further in view of Chauhan (U.S. Publication 2020/0372632). 

As to claim 5, Viswanathan discloses wherein the representative feature includes an image quality measurement q (p. 9, sections 0062-0063; the evaluation of feature alignment is a measurement of image quality). Viswanathan does not disclose, but Chauhan does disclose that the two or more pre-trained parameter sets are pre-trained with images of image quality measurements q1 and q2, where q1<q<q2 (p. 3, section 0033-p. 4, section 0034; p. 5, sections 0044-0045; pre-training occurs to establish maximum and minimum measurements for a DIRF measurement, which is a quality associated with the image; evaluation of an image with some amount of DIRF then takes place, meaning the quantity would be between the pre-trained min and max). The motivation for this is to allow the system to reliably and consistently identify fluid in new scans. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ryan, Viswanathan, and Lin to use two or more pre-trained parameter sets pre-trained with images of image quality measurements q1 and q2, where q1<q<q2 in order to reliably and consistently identify fluid in new scans as taught by Chauhan.

As to claim 15, see the rejection to claim 5.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Viswanathan and further in view of Godwin (U.S. Publication 2019/0251402). 

As to claim 7, Ryan discloses an SR engine as noted in the rejection to claim 1. Ryan does not disclose, but Godwin does disclose wherein the parameter decision module further includes a multiplexer (p. 7, section 0063-p. 8, section 0068; a selection program acts as a multiplexer, taking in an input of feature data and selecting one particular pretrained network’s parameters) operative to: select a parameter set from a plurality of pre-trained parameter sets as a new parameter set based on the measurement of the representative feature; and output the selected parameter set to the engine for processing the current frame (fig. 4b; fig. 5; p. 7, section 0063-p. 8, section 0068; a measure of input feature data, such as containing water, or containing buildings, is used to select one particular pretrained network’s parameters; that pre-trained network and associated parameters are used by the overall software engine depicted in the figures to process the image frame). The motivation for this is to obtain specialized data, such as grid information or roof information (p. 8, section 0069). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ryan and Viswanathan to select a parameter set from a plurality of pre-trained parameter sets as a new parameter set based on the 

As to claim 17, see the rejection to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AARON M RICHER/Primary Examiner, Art Unit 2612